 
 
Exhibit 10.1
 
 
TERMINATION AND NON-RENEWAL AGREEMENT


This Termination and Non-Renewal Agreement (this “Agreement”) is entered into as
of April 4, 2013 by and among Customers Bancorp, Inc., a Pennsylvania
corporation (“Buyer”), on the one hand, and Acacia Life Insurance Company, a
District of Columbia life insurance company (“Acacia Life”), and Ameritas Life
Insurance Corp., a Nebraska corporation (“Ameritas Life”), on the other hand.
Acacia Life and Ameritas Life are referred to herein collectively as the
“Sellers” and individually as a “Seller”.


RECITALS


WHEREAS, Buyers and Sellers are parties to a Stock Purchase Agreement, dated
June 20, 2012, as amended and extended on December 18, 2012, January 30, 2013
and February 28, 2013 (the “Stock Purchase Agreement”); and


WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Stock Purchase Agreement; and


WHEREAS, Section 7.1(a) of the Stock Purchase Agreement provides that the Stock
Purchase Agreement may be terminated at any time prior to the Closing Date by
mutual written consent of Buyer and Sellers; and


WHEREAS, due to delays in the receipt of regulatory approvals, the parties have
decided to not further extend the Stock Purchase Agreement, and desire to enter
into this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the promises and the agreements set forth
herein, the parties agree as follows:


1.           Termination of Stock Purchase Agreement.  Effective immediately,
Buyer and Sellers hereby terminate the Stock Purchase Agreement pursuant to
Section 7.1(a) of the Stock Purchase Agreement by the mutual consent of the
parties thereto.


2.           Effect of Termination; Mutual Discharge and Waiver.


(a)           Except as expressly provided in this Agreement, including Section
3 hereto, as a result of the termination of the Stock Purchase Agreement
pursuant to this Agreement, the Stock Purchase Agreement shall become void, and
there shall be no liability under the Stock Purchase Agreement on the part of
any party hereto or any of their respective affiliates, subsidiaries, directors,
officers, shareholders, employees, agents, financial and legal advisors and
other representatives, and all rights and obligations of each party thereto
shall cease, except that no party shall be relieved or released from any
liabilities or damages arising out of its willful breach as provided in Section
7.2 of the Stock Purchase Agreement.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
(b)           Each party hereto, on behalf of itself and, to the extent
permitted by law, its affiliates, subsidiaries, directors, officers,
shareholders, employees, agents, financial and legal advisors and other
representatives, and the successors and assigns of each of them (each, a
“Releasing Party”), hereby releases the other party hereto and each of its
respective affiliates, subsidiaries, directors, officers, shareholders,
employees, agents, financial and legal advisors and other representatives, and
the successors and assigns of each of them, from any and all liabilities and
obligations, claims, causes of action and suits, at law or in equity, whether
now known or unknown, whether arising under any federal, state, local or foreign
law or otherwise, that any Releasing Party has, has had or may have in the
future arising out of, relating to, or in connection with the Stock Purchase
Agreement and the transactions contemplated thereby, including, without
limitation, any liability or obligation arising out of any breach or alleged
breach of any representation, warranty, covenant or agreement contained in the
Stock Purchase Agreement, provided that nothing in this Section 2 shall impair
the survival and full force of the Confidentiality Agreement (as defined in
Section 3 below).


3.           Survival of Confidentiality Agreement.  Notwithstanding anything
contained in this Agreement or in the Stock Purchase Agreement to the contrary,
the provisions of the Confidentiality Agreement by and among Buyer, Acacia
Federal Savings Bank and Sellers, dated as of May 9, 2012 shall survive and
remain in full force and effect in accordance with its terms.  On or before
April 15, 2013, Buyer agrees to return all Confidential Information (as such
term is defined in the Confidentiality Agreement) held by it or any of its
Representatives (as such term is defined in the Confidentiality Agreement), and
to destroy all other documents, memoranda, notes, summaries, analyses, extracts,
compilations, studies or other material prepared by or in the possession of
Buyer or its Representatives, based on the Confidential Information.  Each party
acknowledges that the Confidentiality Agreement shall apply to any respective
successor(s) thereof.


4.           Public Announcement.  Buyer and Sellers acknowledge that Buyer
intends to issue a press release promptly after the execution of this Agreement
with respect to this Agreement and the termination of the Stock Purchase
Agreement.  Buyer shall consult with Sellers before issuing such press release.


5.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to conflicts of laws principles.  This Agreement shall be binding upon any
successor to Buyer or Sellers.


6.           Headings.  The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not effect in any way the
meaning or interpretation of this Agreement.


7.           Amendment; Counterparts.  This Agreement may be modified or amended
only by a writing signed by the parties hereto.  This Agreement may be executed
and delivered (including by facsimile transmission) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first written above.





 
Buyer
       
CUSTOMERS BANCORP, INC.
       
By:
/s/ Richard Ehst
   
Richard Ehst
   
President and Chief Operating Officer
                         
Sellers
       
AMERITAS LIFE INSURANCE CORP.
       
By:
/s/ William W. Lester
   
William W. Lester
   
Executive Vice President and Corporate
   
Treasurer
                   
ACACIA LIFE INSURANCE COMPANY
       
By:
/s/ William W. Lester
   
William W. Lester
   
Executive Vice President and Corporate
   
Treasurer







3


--------------------------------------------------------------------------------
